956 F.2d 270
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.William RITCHERSON, Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
No. 91-3911.
United States Court of Appeals, Sixth Circuit.
Feb. 25, 1992.

Before BOYCE F. MARTIN, Jr., MILBURN and DAVID A. NELSON, Circuit Judges.

ORDER

1
William Ritcherson, a pro se Ohio resident, appeals the district court's order affirming the Secretary's denial of social security disability benefits.   This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).   Counsel for the appellee has waived oral argument.


2
Ritcherson filed an application for social security disability benefits with the Secretary, alleging that he suffered from emphysema.   Following a hearing, the administrative law judge (ALJ) determined that Ritcherson was not disabled because he had the residual functional capacity to perform his previous work as a busboy/waiter's helper and to perform a significant number of other jobs in the national economy.   The Appeals Council affirmed the ALJ's determination.


3
Ritcherson then filed a complaint seeking judicial review of the Secretary's decision.   The parties consented to have the case heard by a magistrate judge pursuant to 28 U.S.C. § 636(c)(3).   The magistrate judge issued judgment for the Secretary.   Ritcherson then filed a timely appeal.


4
Upon review, we determine that substantial evidence exists to support the Secretary's decision.   Brainard v. Secretary of Health and Human Services, 889 F.2d 679, 681 (6th Cir.1989) (per curiam).   Ritcherson's allegation of disabling pain is not supported by the record.   Duncan v. Secretary of Health and Human Services, 801 F.2d 847, 853 (6th Cir.1983).   Furthermore, the testimony of the medical expert and vocational expert constitute substantial evidence that Ritcherson can perform his previous work and engage in a significant number of jobs in the national economy.   See Studaway v. Secretary of Health and Human Services, 815 F.2d 1074, 1076 (6th Cir.1987);   Bradford v. Secretary of Health and Human Services, 803 F.2d 871, 874 (6th Cir.1986) (per curiam).


5
Accordingly, we grant pauper status, deny all other forms of relief, and affirm the judgment for the reasons set forth in the magistrate judge's memorandum and order filed on July 31, 1991.   Rule 9(b)(3), Rules of the Sixth Circuit.